CLEANING IMPLEMENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/21 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks, filed 3/18/21, with respect to the rejection(s) of claim(s) 1-2, 4, and 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant argues, “In Dishon, the nub 37 at a tip of the interproximal portion 36 protrudes in a radial direction of the interproximal portion 36 in order to clean a tooth.  The nub 37 is not provided for making it easy to be inserted into a minute gap between adjacent teeth.”
Examiner agrees, however it would have been obvious to one of ordinary skill in the art to combine the fine protrusion protruding at a tip of the guide part in an axial direction of the shaft part, taught by Lunday, at the tip of the guide part of Dishon, because Lunday teaches the conical pick (6, fine protrusion) at the top of a rubber teeth cleaning implement is adapted for removing articles between .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7 rejected under 35 U.S.C. 103 as being unpatentable over Dishon (US 2014016603A1) in view of Poetsch et al. (DE 102012015664A1), and further in view of Lunday (US 1465522).
Regarding claim 1, Dison teaches a cleaning implement (10) for cleaning a minute gap formed between mutually adjacent teeth to be cleaned, the cleaning implement (10) comprising (Fig. 1; [0009] lines 1-4):
a shaft part (14) which has a shape having an insertion end section (27) at one end thereof and a base end section (21) at the other end thereof, the shaft part (14) being configured to be inserted into the minute gap (Fig. 4);
and a cleaning part (16) which is composed of an elastomer having a hardness lower than a hardness of the shaft part (14), and covers an outer surface of a covered portion from the insertion end section (27) to an intermediate section or to the base end section (21) of the shaft part (14), wherein the 
the cleaning part (16) has a cleaning main part (34) that covers the outer surface of the covered portion of the shaft part (14), and is configured to be inserted in the minute gap, a guide part (36) that projects in the axial direction from the insertion end section (27) for guiding insertion of the cleaning main part (16) into the minute gap, and a fine protrusion (37) protruding at a tip of the guide part (36) at a tip of the guide part (36), the fine protrusion (37) having an outer shape smaller than an outer shape of the guide part (Fig. 4; see annotated Fig. below);
and a projection dimension of the guide part (36) from the insertion end section (27) is equal to or greater than a thickness of the cleaning main part (16), and the guide part (36) has a shape that can be elastically deformed so as to be displaced relative to the insertion end section (27) in the radial direction, the guide part (36) having a lower hardness than the shaft part (14) ([0024] lines 1-3; see annotated Fig. below; Fig. 4; refer to argument above);
and the projection dimension of the guide part (36) (21.59mm) is larger than a maxial radial dimension of the insertion end section (27) (Dishon, Fig. 4; see annotated Fig. below).
Dishon does not teach a shaft part having a cylindrical body; 
the fine protrusion protruding at a tip of the guide part in an axial direction of the shaft part;
the projection dimension of the guide part is between 0.6 times and 4 times the thickness of the cleaning part;
the elastomer of the cleaning part has a shore hardness that requires a pressing force between 1.0 and 8.0 N to press the guide part in the axial direction from the insertion end section to the base end section until the guide part shifts 5.0 mm in the axial direction while the guide part elastically deforms 
Poetsch et al. teaches a flexible dental tool (10) with a shaft part (11) having a cylindrical body ([0001-0002]; Fig. 1).
Lunday teaches a cleaning implement (1) for cleaning a minute gap formed between mutually adjacent teeth (9) to be cleaned, the cleaning implement comprising (Fig. 1):
 the cleaning part has a cleaning main part that covers the outer surface of the covered portion of the shaft part (12), and is configured to be inserted in the minute gap, a guide part (4, 5) that projects in the axial direction from the insertion end section for guiding insertion of the cleaning main part into the minute gap, and a fine protrusion (6) protruding at a tip of the guide part (4, 5) in an axial direction of the shaft part (12), the fine protrusion (6) having an outer shape smaller than an outer shape of the guide part (Fig. 2; see annotated Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cylindrical shaft taught by Poetsch et al. with the cleaning implement taught by Dishon, because Poetsch et al. teaches the shaft is made of the same material as Dishon, at is flexible but provides a stable plastic ([0057] lines 3-4; [0008] lines 1-2).  Further, Poetsch et al.’s cylindrical shaft includes a wire which allows the implement to flex but also provides bending stability ([0007]).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the fine protrusion taught by Lunday, at the tip of the guide part taught by Dishon in view of Poetsch et al., because Lunday teaches the protrusion assists in removing articles stuck between teeth (lines 55-62).  Dishon in view of Poetsch et al. would benefit from the additional fine protrusion in the axial direction on the tip of the cleaning implement to further assist in removing stubborn debris; more protrusions on the cleaning implement provide more space for removing and 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the projection dimension of the guide part taught by Dishon in view of Poersch et al., and further in view of Lunday, between 0.6 and 4 times the maximum radial dimension of the insertion end section; because, when there is a design need or market pressure to solve a problem (longer and thinner projection to fit between teeth gaps) and there are a finite number of identified, predictable solutions (dimensions capable of fitting between teeth), a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation, but of ordinary skill and common sense. (Fig. 4; see annotated Fig. below). 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the elastomer of the cleaning implement taught by Dishon, with a shore hardness requiring a force between 1 and 8 N to press the guide part in a direction from the insertion end to the base end section, shifting by 5.0 mm to a fixed location (as described in the claim), because Dishon teaches a cleaning implement structurally similar, dimensionally similar, and materially similar to that instantly disclosed.  Therefore, because Dishon teaches the guide part is formed onto the insertion end section of the cleaning implement, it is necessary for the elastomer to have a compression distance and force to assemble during manufacturing.  Because of the above cleaning implement and similarities taught by Dishon, it would be expected to perform successfully in the same manner without departing from the scope of the invention.
Regarding claim 2, Dishon in view of Poetsch et al., and further in view of Lunday teach wherein the projection dimension of the guide part (36) (21.59mm) is larger than the thickness of the cleaning-
Regarding claim 4, Dishon in view of Poetsch et al., and further in view of Lunday teach the cleaning implement according to claim 1.
Dishon in view of Poetsch et al., and further in view of Lunday do not teach wherein the projection dimension of the guide part (36) is between 0.1 and 1.2 mm;
and the radial dimension of the shaft part is set to 10 mm or more mm. 
As to (i), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the projection dimension of the guide part between 0.1 and 1.2 mm by design choice, because Dishon discloses a similar cleaning implement intended for cleaning gaps in teeth, with appropriate dimensions for dental work ([0026] lines 25-26).  Further, since the dimensions are similar in scale to that instantly disclosed, it would be expected for Dishon to perform in the same manner as originally intended with a projection dimension between 0.1 and 1.2mm.
As to (ii), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the shaft part with a radial dimension of 10mm or more by design choice, because Dishon discloses the width being 6.35 mm and can vary depending on the application ([0022] lines 17-20).  Further, by enlarging the radial dimension of the shaft, taught by Dishon in view of Poetsch et al., and further in view of Lunday, to at least 10 mm, the shaft would provide more space for fingers to grasp and manipulate the cleaning implement. 
Regarding claim 7, Dishon in view of Poetsch et al., and further in view of Lunday teach wherein the insertion end section (27) and the guide part (36) are each formed in a semispherical shape which is curved so as to be convex outward in the axial direction (Dishon, Fig. 4; see annotated Fig. below);
and the radius of the guide part (36) is larger than the radius of the insertion end section (27) (Dishon, Fig. 3; see annotated Fig. below).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the radius of the guide part taught by Dishon in view of Poetsch et al., and further in view of Lunday, between 1.1 and 8 times the radius of the insertion end portion by design choice; because, when there is a design need or market pressure to solve a problem (wider radius at base to help push objects out of gaps between teeth) and there are a finite number of identified, predictable solutions (dimensions capable of fitting between teeth), a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  Further, the guide part fits over the insertion end portion, therefore it must have a larger radius than the insertion end position.  

    PNG
    media_image1.png
    599
    478
    media_image1.png
    Greyscale

Dishon, annotated Fig. 4

    PNG
    media_image2.png
    280
    703
    media_image2.png
    Greyscale

Lunday, annotated Fig. 2
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eatherton (US 20140008837) teaches a cleaning implement with a fine tip protrusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        


	

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723